April 29, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         DAVID MCKEAND, Appellant

NO. 14-13-01119-CR                          V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________

      This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the trial
court’s ruling. The Court AFFIRMS the trial court’s ruling.
      We further order appellant pay all costs expended in the appeal.
      We further order this decision certified below for observance.